Citation Nr: 0316537	
Decision Date: 07/18/03    Archive Date: 07/22/03

DOCKET NO.  96-49 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and a psychiatrist


ATTORNEY FOR THE BOARD

A. Hinton, Counsel

INTRODUCTION

The appellant served on active duty from February 1964 to 
February 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in San Juan, Puerto Rico.


FINDINGS OF FACT

1.  All relevant evidence necessary to a fair resolution of 
the PTSD claim has been obtained and associated with the 
record. 

2.  The veteran does not currently have PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.304 (1996) 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West  2002).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The final rule implementing the 
VCAA was published on August 29,2001.66 Fed. Reg. 45,620-32 
(Aug.29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).

In this regard the veteran was notified of the requirements 
necessary to establish his claim in the statement of the case 
and supplemental statements of the case.  In the July 2002 
supplemental statement of the case, the Board notified the 
veteran of VCAA provisions, and of VA's duty to assist the 
veteran by obtaining evidence from various sources and to 
obtain a medical opinion if an examination or opinion is 
necessary.  The RO also notified the veteran of his 
responsibility to help the RO obtain all evidence necessary 
to support the claim by informing the RO of relevant medical 
records not already obtained.  He was informed of what 
evidence the VA would obtain. Quartuccio v. Princippi, 16 
Vet. App. 183 (2002).

The record shows that all available pertinent evidence has 
been obtained.  During the course of his appeal several VA 
examinations were conducted and the veteran testified at a 
hearing at the RO.  The Board finds that the VA has satisfied 
provisions of the VCAA.  

Factual Background

Service medical records show no complaints or finding that 
refer to PTSD or any acquired psychiatric disorder.  The 
February 1966 separation examination report shows that the 
clinical evaluation was normal for his psychiatric condition.  

The service administrative records show that the veteran 
served in the Republic of Vietnam as an infantryman and was 
awarded the Combat Infantry Badge 

The veteran was treated by private physicians from 1992 to 
1994 for various disorders, to include psychiatric 
complaints.  His psychiatric symptoms were variously 
diagnosed.  When evaluated in May 1993 the impression was 
adjustment disorder with depressed mood.  A January 1994 
report reflects that the veteran was being treated for severe 
depression since September 1993 after injuring his back.  He 
had intermittent psychotic traits that were recently 
aggravated by nightmare and Vietnam flashbacks.  A September 
1994 statement from a private facility reflects that the 
veteran had been receiving treatment since September 1992 for 
PTSD.  The veteran received treatment at a VA facility in1994 
for psychiatric problems.  A provisional diagnosis include 
rule out PTSD.

The veteran was seen by the VA in July 1994.  At that time, 
the veteran was under the effects of medication and 
practically falling asleep.  He was unable to give any kind 
of information and the evaluation could not be completed.  
Associated with that report is an examination by a board of 
two VA psychiatrists.  The shows that the veteran provided a 
non-detailed description of incidents that he said occurred 
to him in combat.  He stated that he had had to carry wounded 
friends without mention of any specific names.  He reported 
that while next to a river after midnight, American artillery 
opened fire and mistakenly hit near the veteran, killing lots 
of soldiers in his company.  He dragged himself amongst the 
dead to reach a soldier shouting.  The veteran reported that 
after returning to his home he was drinking heavily, which 
caused a lot of problems.  His first wife left him apparently 
because of incidents of the veteran's violence toward her.  
The veteran had several jobs including the last one as a 
security guard which lasted about 17 years.

During the July 1994 VA examination the veteran complained of 
non-specific symptoms.  He mentioned having nightmares of his 
Vietnam experiences.  He reported that during daytime he was 
under the effects of medication and extremely dependent on 
tranquilizers.  After examination the diagnoses included (1) 
substance use disorder - Benzodiazepine dependence, and 
alcohol abuse - rule out dependence, and (2) depressive 
disorder, not otherwise specified.  The report contains a 
concluding note that it was the unanimous opinion of the 
members of the examination board that the symptoms described 
by the veteran were not related to combat experiences in 
Vietnam and they did not fulfill the diagnostic criteria of 
PTSD.

An April 1995 private psychological examination and 
psychiatric examination conducted by Dr. R.C.G in April 1995 
revealed diagnoses of PTSD.

The report of a December 1995 VA examination noted that the 
medical and claims folder were available.  The examiner noted 
hospitalizations in January 1994 and October 1995 with a 
diagnosis of atypical depression and alcohol abuse episodic 
during both hospitalizations.  The veteran was referred for 
an evaluation by a board of three VA psychiatrists in January 
1996.  At that time it was indicated that the board had 
carefully evaluated the medical record and the evidence in 
the claims folder.  The report shows that the veteran was 
quite vague about his complaints.  He mentioned that there 
was one occasion in which an explosion occurred around 
November when several soldiers were killed.  He indicated 
that a soldier, whom he named, was involved and remained 
alive, and that he saw several soldiers killed.  

The report indicated that the veteran had been treated 
privately since September 1992 with complaints of insomnia, 
sadness, hopelessness, anhedonia, anxiety, somatic symptoms 
and irritability, which was diagnosed during treatment as 
adjustment disorder with depressive mood.  The veteran 
admitted to using mediations for a long time and was 
presently taking medications including Trazodone, Buspar and 
Prozac.  The report noted that there was no evidence of 
treatment at the Mental Hygiene Clinic, and that the veteran 
occasionally came to PIC.  After examination, the diagnoses 
were depressive disorder, NOS; alcohol abuse, rule out 
dependency; and Benzodiazepine dependency.  The report noted 
that the veteran was rather explosive, and that there was no 
clinical evidence in history or stressor or in mental 
exploration for a PTSD diagnosis.

During an April 1997 hearing at the RO the veteran, his wife 
and a psychiatrist testified regarding the veteran's claimed 
PTSD.  The veteran testified regarding stressors he was 
exposed to during service in Vietnam.  A psychiatrist, Dr. 
R.C.G., testified that he had treated the veteran since 
January 1995, and that the diagnosis was PTSD.  The 
psychiatrist described the veteran's symptoms and treatment.  
The veteran's wife also testified about the veteran's 
symptoms.

The veteran was examined by a board of three VA psychiatrists 
in June 1997.  At that time the veteran stated that he had 
been unemployed for the past five years, and he lived with 
his wife and two children.  He received Social Security 
Disability benefits.  The veteran reported that in Vietnam in 
November there was a bombing which resulted in the deaths of 
a lot of soldiers.  He served in Vietnam for four months and 
six days with an MOS of light weapon infantry.  The veteran 
complained of having nightmares about Vietnam, including one 
in which he sees fellow soldiers that died during the 
bombing.  He complained of sleep problems and of episodes 
when he has hit his wife while sleeping.  He reported being 
aggressive toward his children and having problems with his 
neighbor once.  He reported that he began drinking heavily 
after service, and that he no longer could tolerate the noise 
at cock fights, which he used to enjoy.  

After the examination, the diagnoses under Axis I were 
depression, not otherwise specified, and alcohol dependence, 
in alleged remission.  The report concluded with an opinion 
that the board considered that the veteran did not fulfill 
the diagnostic criteria for a diagnosis of PTSD.  The report 
indicates in this regard that the record showed that the 
veteran began to notice problems after an accident and that 
he suffered injury of his back in 1992 and a fall at home in 
1987.  It was further noted that the veteran's first 
psychiatric complaint was recorded in 1992. 

There are a number of VA and private medical records 
including pertaining to a Social Security claim, pertaining 
to treatment from the 1990's to May 1999.  These records show 
treatment for various complaints and conditions, and contain 
psychiatric diagnoses including affective disorder, alcohol 
abuse, and major depression.  These include the treatment 
records from his psychiatrist, Dr. R.C.G, who was treating 
him for PTSD.  The VA records shows that he was hospitalized 
for psychiatric complaints in October and November 1995.  The 
hospital records show that a treatment plan involved PTSD.  
The final diagnosis was atypical depression.

The report of a November 1999 VA psychological evaluation 
report shows that the veteran underwent psychological testing 
at that time.  At the conclusion of the report, the examining 
psychologist opined that diagnostically, the current 
evaluation suggested a case of a chronic depressive disorder.  
The examiner gave an opinion that he was unable to conclude a 
possibility of PTSD.

The veteran was examined by a board of two VA psychiatrists 
in December 1999. The report of a December 1999 VA 
examination shows that the claims folder and hospital record 
were reviewed.  The report notes that the veteran had no 
active psychiatric prescriptions shown in the computer file 
since December 1995.  The veteran reported receiving private 
psychiatric treatment including medication.  He reported that 
he lived with his wife and children, that he had not worked 
since 1982, and that he received Social Security benefits.  
He reported that he used to drink heavily in the past, that 
he had been on treatment until 1997 and that he had good 
results with the use of medications but became agitated and 
irritable when he stops using them.  He complained of 
depression, poor concentration and inability to do anything.  
The report noted that as clearly stated on a January 1994 
referral from the Interamerican Psychiatric Group, the 
veteran hurt his back in 1987 and then got depressed due to 
his condition and loss of job.  The report referenced 
previous VA examination reports showing other history and 
details of situations in service.  After examination, the 
diagnoses were depressive disorder, not otherwise specified, 
and alcohol dependence, in remission.  The report concluded 
with an opinion that based on the veteran's history, records, 
and evaluations, that the veteran did not fulfill the 
diagnostic criteria for PTSD.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

Effective March 7, 1997, the regulatory provision that 
governs claims for service connection for PTSD, 38 C.F.R. § 
3.304(f), was revised.  Where a law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant should apply 
unless Congress provided otherwise or permitted the Secretary 
to do otherwise.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Under the criteria in effect prior to March 7, 1997, service 
connection for PTSD required medical evidence establishing a 
clear diagnosis of the condition, credible supporting 
evidence that the claimed inservice stressor actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed inservice 
stressor.  If the claimed stressor is related to combat, 
service department evidence that the veteran engaged in 
combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  38 
C.F.R. § 3.304(f) (1996).

According to the revised regulation, service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and that the claimed stressor is related to that combat, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2002).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in addition to demonstrating the 
existence of a stressor, the facts of a particular case must 
also establish that the alleged stressful event was 
sufficient to give rise to PTSD.  Zarycki v. Brown, 6 Vet. 
App. 91 (1993).  

Subsequently, the Court further elaborated on its analysis in 
Zarycki.  Specifically, the Court held that the sufficiency 
of the alleged stressor is a medical determination and that, 
therefore, the adjudicators may not render a determination on 
this point in the absence of independent medical evidence.  
West v. Brown, 7 Vet. App. 70 (1994).


Initially, the Board notes that the veteran did engage the 
enemy in combat while in Vietnam and was awarded the Combat 
Infantry Badge.  Thus, his combat stressors are deemed 
credible.  However, this in and of itself is insufficient to 
establish service connection.  The evidence must also show 
that he has PTSD which is related to the inservice stressors.   

In this regard, the veteran's service medical records do not 
contain any clinical evidence of psychiatric disorder.  The 
first post service medical evidence of a psychiatric disorder 
was in 1992.  The post service medical records show that the 
veteran's treating psychiatrists and a psychologist have 
diagnosed PTSD.  However, none of these treatment records 
reflect that the veteran's claims folder was reviewed.  
Although PTSD was referenced during the veteran's 
hospitalization at a VA facility in October 1995, the final 
diagnosis was atypical depressive disorder.

The veteran underwent several complete examinations by boards 
of VA psychiatrist and a psychological evaluation between 
July 1994 and December 1999.  These examinations included a 
review of the veteran's claims folders by the examiners.  

The psychology evaluation in November 1999 shows that the 
veteran underwent psychological testing and the psychologist 
found that diagnostically, the current evaluation suggested a 
case of chronic depressive disorder.  That psychologist 
opined that he was unable to conclude a possibility of PTSD.  
The examiners from the VA board examinations of July 1994, 
January 1996 and June 1997, and the December 1999 with the 
November 1999 psychological evaluation, all concluded their 
reports with diagnoses of depressive disorder/depression, and 
substance and/or alcohol abuse or dependency.  These 
examiners all concluded that the veteran did not fulfill the 
diagnostic criteria for a diagnosis of PTSD.  

In view of the thoroughness of these VA examinations and 
psychological evaluations and the fact that the evidence in 
the veteran's claims folder was reviewed by these examiners, 
the Board places more probative value on these reports than 
the other pertinent medical records on file discussed above.  

Accordingly, the Board finds that the weight of the evidence 
does not show that the veteran currently has PTSD.  Thus, 
service connection is not warranted.  The Board finds that 
the evidence is not equipoise as to warrant consideration of 
the benefit of the doubt doctrine.  38 C.F.R. § 3.102 (2002). 


ORDER

Entitlement to service connection for PTSD is denied.



		
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

